Title: Thomas Jefferson to John Martin Baker, 14 September 1817
From: Jefferson, Thomas
To: Baker, John Martin


                    
                        Dear Sir
                        Poplar Forest
Sep. 14. 17.
                    
                    your favor of Aug. 29. is delivered to me here, within 4. or 5 days of my departure for Monticello. by a letter from the President I have reason to expect to find him then at his seat in my neighborhood, and consequently sooner than a letter addressed to him and sent to you, as you have desired, could possibly get to his hands. I reserve myself therefore for a personal application, more early and more effective. in the mean time the favorable dispositions of mr Adams, the new Secretary of state, would be of first rate importance to you. his opinion as to the Consulate at Amsterdam will have peculiar weight as having lived been educated there, lived there, & the particular friend of the late Consul Bourne. as you have been with mr Madison lately I have no doubt he apprised you of this circumstance, and no one in the US. would have more weight than himself as an advocate for you to mr Adams. Accept my best wishes for your success and welfare with the assurances of my esteem & respect
                    Th: Jefferson
                